Citation Nr: 1745294	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  16-01 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel










INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980, from December 1981 to February 1984, from February 1984 to February 1988, and from March 1989 to January 2000.  The Veteran is in receipt of the Combat Action Ribbon.  See Form DD 214.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In an April 2017 statement, the Veteran requested to cancel his hearing.  See April 2017 Statement in Support of Claim.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia and was awarded the Combat Action Ribbon. 

2.  The Veteran has a current clinical diagnosis of PTSD related to his verified combat-related traumatic experiences.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

There is specific VA criteria to establish service connection for PTSD: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016).  

The requirement of an in-service stressor is established by the veteran's testimony alone if he is shown to have engaged in combat with the enemy.  See 38 U.S.C.A. 
§ 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996).  If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Legal Analysis

The Veteran contends that he incurred PTSD as the result of his traumatic experiences during service, including living in a hole for seven months with constant vigilance necessary because of SCUD missiles and being an "easy target."  See December 2012 Statement in Support of Claim and April 2017 DBQ. 

Regarding the first element of service connection for PTSD, medical evidence diagnosing PTSD, the record includes an April 2017 VA examiner's diagnosis of PTSD.  See April 2017 DBQ.  As such, the first element is satisfied. 

Turning to the second element, credible supporting evidence that the claimed in-service stressors actually occurred, the Veteran's personnel records reflect that the Veteran received the Combat Action Ribbon during his period of service from March 1989 to January 2000 during which time he served in Southwest Asia.  See Form DD 214.  Thus, his in-service stressors are conceded, if found to be consistent with his circumstances of service.

Finally, with regard to whether the Veteran has a diagnosis of PTSD related to his reported stressors, the record contains contradictory evidence.  The June 2013 VA examiner noted that the Veteran did not meet the criterion for a diagnosis of PTSD.  The examiner rejected the previous December 2012 diagnosis of PTSD by a nurse practitioner because it was based on the Veteran's subjective report of symptoms with no objective data to support the clinical diagnosis and the examiner determined that the Veteran did not report symptoms that met the criteria for a diagnosis.  

To the contrary of the June 2013 VA examination report, an April 2017 VA examiner noted that the Veteran had symptoms including that he experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; the Veteran's response involved fear, helplessness, or horror; he had recurrent and distressing recollections of the event, including images, thoughts, or perceptions; had efforts to avoid thoughts, feelings, or conversations associated with the trauma; he had markedly diminished interest or participation in significant activities, and had feelings of detachment or estrangement from others; he had exaggerated startle response; and he had irritability or outburst of anger.  See April 2017 DBQ.  The Veteran identified his stressors as discussed above.  The April 2017 VA examiner opined that it was "more likely than not (51 percent or greater) that the Veteran's PTSD is a result of his time and experience while in the military."  Id.

The Board finds both the June 2013 and April 2017 VA examiners' opinions competent and credible.  Accordingly, entitlement to service connection for PTSD is granted.  The Board finds the evidence for and the evidence against the claim is at least in relative equipoise, and so the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's military service and a diagnosis of PTSD.  Accordingly, the Board finds that a grant of service connection is warranted for PTSD.


ORDER

Service connection for PTSD is granted.




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


